DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are  Hottovy et al. (US 8,703,063 B2), McDaniel et al. (US 8,703,883 B2) and Xalter et al. (Online Monitoring of Polyolefin Particle Growth in Catalytic Olefin Slurry Polymerization by Means of Lasentec Focused Beam Reflectance Measurement (FBRM) and Video Microscopy (PVM) Probes, 2010).
Regarding claim 1, Hottovy et al. discloses a polymerization system, comprising: a reactor system (20) comprising a polymerization reactor and a feed system (16) fluidly coupled to a feed inlet of the polymerization reactor, wherein the feed system (16) is configured to supply polymerization components comprising a monomer, a comonomer, a catalyst and a diluent (see column 4, line 64 through column5, line 17) to the polymerization reactor via the feed inlet, and the polymerization reactor comprises a flow path configured to continuously convey the polymerization components through an interior of the polymerization reactor and configured to subject the polymerization components to polymerization conditions to produce a polymer slurry comprising polymer particles; sensors; and a control system (46), wherein the control system is configured to adjust a flow rate of the monomer, the comonomer, the catalyst, the diluent, or any combination thereof in the feed system (see Abstract; figures 1-8; column 4, line 6 through column 6, line 3 and column 8, line 56 through column 16, line 53).
a bulk density of the olefin polymer, a production rate of the olefin polymer, a catalyst activity of the transition metal-based catalyst system, a heat transfer coefficient of the polymerization reactor, a percent solids in a loop slurry reactor, a slurry density in a loop slurry reactor, a circulation velocity of a slurry in a loop slurry reactor, a pump pressure drop in a loop slurry reactor, a pump power consumption in a loop slurry reactor, a fluidizing gas velocity in a fluidized bed reactor, a bed density in a fluidized bed reactor, a bed height in a fluidized bed reactor, a gas/powder ratio in a fluidized bed reactor, a static build-up in a fluidized bed reactor, and the like, or a combination of any of these variables/properties (see column 14, line 58 through column 15, line 27).
Xalter et al. discloses the formation of polyolefin particles on supported Ziegler and (post-)metallocene catalysts involves particle growth on a microscopic scale which is accompanied by simultaneous fragmentation of the catalyst particle embedded in the polyolefin and formation of sub-micron particles inside the polyolefin particles; this very complex interplay of polymer particle growth and catalyst particle fragmentation governs polymerization kinetics as well as polymer particle morphologies and bulk densities (see Introduction); an analysis system coupled to the polymerization 
	The prior art references fail to disclose a polymerization system, comprising: an analysis system coupled to the polymerization reactor along the flow path, wherein the analysis system is configured to monitor a particle size of the polymer; and a control system coupled to the analysis system and the feed system, wherein the control system is configured to receive a signal from the analysis system indicative of the monitored particle size of the polymer particles, and is configured to adjust a flow rate of the monomer, the comonomer, the catalyst, the diluent, or any combination thereof in the feed system, in response to the signal.
	Claims 2-11 and 13-20 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed December 17, 2020, with respect to the 103(a) rejection of claims 1-11 and 13-20 have been fully considered and are persuasive.  The 103(a) rejection of claims 1-11 and 13-20 has been withdrawn. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774